Citation Nr: 0800956	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-15 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain to include the neck, hips, knees, ankles, shoulders, 
wrists and elbows, as due to an undiagnosed illness.  

2.  Entitlement to service connection for weakness 
(previously claimed as loss of strength with weight loss), as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.  




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from January 1990 
to January 1994, including verified service in Southwest Asia 
from January to May 1991.  

In April 2006, the Board of Veterans' Appeals (Board) 
reopened the claims currently on appeal and remanded these 
issues to the RO for additional development.  The reopened 
claims were denied by a September 2007 Supplemental Statement 
of the Case.  



FINDINGS OF FACT

1.  The veteran is not shown to have joint and muscle pain of 
the neck, hips, knees, ankles, shoulders, wrists or elbows as 
a manifestation of an undiagnosed illness.  

2.  The veteran is not shown to have weakness as a 
manifestation of an undiagnosed illness.  

3.  The veteran is not shown to have headaches as a 
manifestation of an undiagnosed illness.  



CONCLUSIONS OF LAW

1.  The veteran does not have joint and muscle pain of the 
neck, hips, knees, ankles, shoulders, wrists or elbows as a 
sign or symptom of an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§  3.303, 
3.317 (2007).  

2.  The veteran does not have weakness as a sign or symptom 
of an undiagnosed illness that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2007).  

3.  The veteran does not have headaches as a sign or symptom 
of an undiagnosed illness that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided hereinbelow.  

In January 2003 and August 2005, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish service connection, including due to undiagnosed 
illness.  In accordance with the requirements of VCAA, the 
letters informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

No private medical evidence was subsequently added to the 
claims file.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in February 
2007 that a disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in May 2006, March 2007, and August 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each of the issues decided herein.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Moreover, service connection may be granted if certain 
chronic diseases are manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

VA shall pay benefits to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders, provided that such disability 
became manifest during active service or not later than 
December 31, 2011 and by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  


Analysis

The veteran asserts that he has multiple joint and muscle 
pain, weakness and headaches due to exposure to nerve agents, 
including sarin gas, and/or to another undiagnosed illness.  

Since the veteran's claims are all for disabilities due to 
undiagnosed illness, the disabilities will be addressed 
together.  As a threshold matter, the Board notes that 
military records reflect that the veteran served in the 
Southwest Asia Theater of Operations in support of Operation 
Desert Storm.  

The veteran's service medical records reveal complaints of 
pain in the knees, with ankle and back pain due to injuries; 
a discharge examination in November 1993 did not diagnose any 
pertinent abnormality.  

When evaluated by VA in March 1994, the diagnoses were those 
of the recent onset of frontal headaches, probable tension 
related; history of weight loss in the Army, without 
residual; and subjective history of migratory joint aches, 
without clinical findings.  

According to VA treatment records dated in May 2002, the 
veteran complained of having had a 10-year history of general 
weakness, constant headaches and multiple joint pain; the 
assessment was that no acute process could be identified.  VA 
treatment records reveal that a CT scan of the head in July 
2002 and an MRI of the brain in August 2002 were considered 
normal.  

Although there was some initial confusion at the VA 
examination in May 2006 as to the cause of the veteran's 
complaints of headaches, fatigue and weakness, subsequent 
findings by the same VA physician in March and August 2007 
are that the complaints of joint and muscle pain, weakness, 
and headaches were not due to an undiagnosed illness.  

According to this examiner, the veteran's joint pain was not 
due to an undiagnosed illness because he did not have any 
objective joint disability; it was noted that his joint and 
muscle complaints were most likely related to his 
schizoaffective disorder and substance abuse.  

Weakness was not due to an undiagnosed illness because the 
veteran's weight, which from 2002 until August 2007 ranged 
from 197 to 213 pounds, was within the range of normal for 
his size, approximately 74 inches tall, and because there was 
no objective evidence of loss of strength on evaluation.  

The VA examiner concluded that the veteran's headaches were 
not due to an undiagnosed illness because there was no 
objective evidence of a medical cause and because the 
headaches were considered migraines or tension related.  The 
Board notes that service connection is not warranted if a 
chronic disability can be attributed to any known clinical 
diagnosis, such as with the veteran's headaches.  See § 38 
C.F.R. § 3.317(a)(1).  

Consequently, as all of the elements needed to establish 
service connection have not been shown, the claims of service 
connection for muscle and joint pain, weakness, and headaches 
due to undiagnosed illness must be denied.  

With respect to the veteran's claim that his disabilities 
could be due to his exposure to sarin gas in service, The 
Secretary of Veterans Affairs, under the relevant statutory 
authorities, has determined that there is no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to, 
among other agents, sarin agents. See 66 Fed. Reg. 35,702-10 
(July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).  

This determination was made subsequent to studies overseen by 
the National Academy of Sciences and the Department of 
Defense.  Id.  Specific findings regarding sarin indicate 
that the low level of exposure from Khamiyisah were 
insufficient to trigger acute symptoms in any known service 
member in the area and that no long term side effects could 
be identified from longitudinal study of the effected 
population at Khamiyisah and from other populations exposed 
to sarin agents.  Accordingly, there is no competent evidence 
of record to show that any current disability has a 
relationship to the inservice exposure to sarin agents.  

Although written statements from the veteran and from people 
on behalf of the veteran, as well as a transcript of a 
cassette tape recording from someone who served with the 
veteran, have been taken into consideration in this case, the 
Board would point out that a layperson without medical 
training is not qualified to render a medical opinion 
regarding the etiology of a disability, including the 
disabilities at issue.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for claimed joint and muscle pain of the 
neck, hips, knees, ankles, shoulders, wrists and elbows as 
due to an undiagnosed illness is denied.  

Service connection for claimed weakness as due to undiagnosed 
illness is denied.  

Service connection for claimed headaches as due to 
undiagnosed illness is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


